._
                                                                                                           481


         OFFICE      OF THE     ATTORNEY        GENERAL            OF TEXAS




Elonorablr 0. &rtt          Potter
County Attorney
San Patrloio 0ou.W
Slntoa, Taxer

Doer Slrl




                  Wo aro   in room
1940,   in rhloh                                                 thlr      depsrtnwiai
to whOth6r or                                                    a1tr      of corpus Chrlrfl
                                                                 rbrrrrolr         ~urposrr      ir




                                                 8hall     ba aqua1 an6
                                                 Oi    8ubjOOt8   rlthla
                                                                     tho
                                                7l4   the tar but the
                                                 law,   rr4mp t from
                                            J we4 Sor pub110 put-

                               Of    ktiOl0     11 Of      tb      ~OlWtitUt;Oll         Oi   FOX88


                           robarty of OOUnti@I, aitiO8 an6 tomu,
                           14 oall    for
                                      pub114 purpose8,  ruoh a8
        $hO     bUi:diIwr  rod the 8it.8 tber*tC'S~     sir0 @D&38
        an4 th8 furnihrb     theraoi,    an6 all gropr?t7 uad,   or
        1 nta ntWlio r l%tln&al8hinu firrr,      $ublio grounU8 and
        all othr  property d8tOtd               8xo1urirr1~      to the 010
        and bmrilt Of 8hr FUbliO               rhall      b@ lxampt *Or fOrO4d
        rrlr      and froa fixation, proridrd,                  nothln       hsrbla      ohs11
        protent    ah8 enforo4!BWlt of          tbr      v4ndOr8         1 P. 8n,   th0
        uoh8niO8     Or bullb4t8 lien,           Or other          110138DOW
        lJl8Slllg.~
!
I
!.




     Honorable        0. Burtt      itttar,     k--g4   &




                            Artlola 7180 of      the R4rls4Q        v
                                                                    “1 vi1 $tatut44   of Texer,
     rradr     in    part     a8 fO11OW8l

                    *The followln~              property    rhsll     bo exempt
             rr0m tax4tlon,   to-rltr
                            a440

                     '4. Pub110 property    - rll property,   whether
              real or ?erron41,  belon(rln(( lxolurir41~   to thi8 State,
              or my po+l$tfiel  rubdltirlon   thereof,   or the United
             Stat48,

                                 Court Of Civil Appal8 1n the 0~4
                            Th4 Esrtlend                                       or
     City     of     ~4bllenr vs.       State
                                     113 5. ii. (ti)   631, nit      OS error
     di8Pi844d  by th0 3Upr4ZI4 Court, Oonatruad t& above quoted
     portion8 0r the Oonrt1tutlon      of feras and krtlcle      7160 ln oon-
     motion r1th tbe exsfiptlon      oi Property purohassd by tho City
     oi Abllenr far the puipoaar of-a keaerrolr,         whloh i)urpos4 ii
     ldantfoal  with the on4 for sbiob tb8 property la belw             used
     by tho City OS   bOT&Ml8 S3riatl    in yollr naae.   The  oourt    rtstod
     (I8 rOiiWd8 I
                       w+ ” l There oonsldsratlonr   le?d.ys to  _
                                .
              the oonolu8lon that 88 to tn4 poa~3r Or ta4 Iagls-
              laturo,   to lxeapt pub110 property from tsxatlon,
              all ruoh property    rhould be regarded a8 ‘used Sor
              pub110 mOS48'       n&n it 18 Owned azid held for
              publis purp0S4S, but not ownad or held orolualr4l~
              ror 8uoh purp0serl 4nd fhgr$ haS keen a0 obsndon-
              nent   of ruoh &mfOO8Wv
                       “* l l It      18, tbrrorore,   our view tbct
               when thr SeObB of l @ire13 0460 rstebllrh         the
               onrrerShlp cl property by 4 munlolpal corporation,
               rhloh ha8 t44B ropu1r.d         for l0 ruthorlzed   pub110
               purpose, and tkb purpose ior wh1oh it 18 wened
             -“end held ha8 not b44n rber,doneb,         ruch property
                18 to b4 rrgardrd 48 us4d for pub110 purposoa,
                and the Ia.gl~n)aturo     hSr the pO%er to proridr tp,                4"
                wnerrl   law for It8 sxemptlon from t6xhtlon.
                  The pro;osltion     that beforr pro;ertr  1r tax 0X42&t
      it ha8 to be botb osmd and held for pub114 p~cpoeer wa8 an-
      nounoad by t%! tiupreme Court of Tessa in Sn oplnlon w'rlttrn
      by Justlor Gainer in the oaie Or Morris t8. tin4 Star Chaptor
      No. 31x, s 3. w. s19.       The Court rtatrd a8 fQllOw8l
Honorable    C. Furtt rotter,   pare 3


             .Thle poaltion ia also luatelned by the
     lnslo(ly of thr aeotlon,   whloh oxeagta the pro;rrty
     or aountlr~,   oitlsr,  8nd town,.  Tbr exeaptlon   lr
     llmitod to thrir property owned an6 told only for
     pub1 lo purpooar , euoh ee pub110 bulldlncr   a ndllter
      thereicr.’
              The aam proporitlon    or law wa8 announoed by the
Ecau..nt Court or Clrll   ~ppeala in the oaae or ;an Antonio In-
d4pender.t 5oho01 Xstrict   va. :;rter k’crke Eoerd of Trustee@,
120 2. ‘i;, (cd) 681.   The Court etated a8 follows:

              a * l * The deoislon       of thla oaoe turne
      upon t>e a018 ;uastlon        of whether or not the Xater
      Xorks Lyzten, w!?loh supplier the L‘ltyor z:anaa-
      tonio lr ‘0%ned and held’ by tha Zlty of San antonlo
      80 88 to oom vilthln the protlslons        0r the -tste
      Constitution    mhioh exaapts     ruoh property from
      tsxct~on.    * + +*
             In th1.a otisa we have both ths o\imr of the property,
e private  indlvl~iusl,    sn;l a lessee, n-k1oh 1s t>e City of Corpus
Chrlsti.    Thererore we 0311 your ettectloa       to Artlole 7171 0r
the Revlaad Xrll      jtstuter   oi Tcr~s, RhlOh reudr as iollOzce:
              “All real property subject to taxation
      rhell be aaaeased to the omera thereof In the
      mmer herein provided      but no assesment  of real
      property ahall be oom i awed Illegal   by realon
      or the an.1 aot being llatod or lrse88ed la the
      neze of the owner or owrrme thereor.”
               The ap llcable   ru?a of lar we8 laid dam by the
 3qre.m   Zourt 0r Tares in an opinion n’rittaa by Chief JI;:tlce
   tayt:n iti the o~.se of 1)EuFherty vs. ?hcmFscn, 71 Ter. l9fi,
 zhs Ccjurt st-.tsa at3 r0ii04~
                “The ue:-ersl rule la thtt ttmanar      of ma1
       lat.tte leesed   is trx*blr   upon t&a ectlre   valur Or
       the property    a::2 ttir aetlstle4   the oon~tit*~tlcnal
       reguirr;ent    that ‘611 property    in this atate, whe-
       thtr orntd by n?ltursl fsrrone or cor~or%tloaS,         otb.ar
       than munlolpal,     ahsll be taxed in proportion      to lta
       vtlue*”
                                                                              -   484




Honorable       0. Burta Potter,      pegr 4



              3~ answering    year qwstlon     la this OOS*, m aurt
sonsldor  the tax as belag asseresd      against ths omar       and as
bslng a llablllty    oa~hls part daspltr the Saot that    _     ._.
                                                              uodor     the
leans oontraot ths City of Qorpos Ohrletl has oontraotea               m
  ay all taxes that mar baoonw due.        V!o 60 not belier.       then
1 8 any quastloa but that if thls gropart~ was owned by ths
Oltf oi Corpus Ohrlsti     the saaa woul6 met the ssnstltutional.
nqulremsats     of property being onaed and bald only ior publie
ggg-,‘Y,t*‘p’gP;’           achy&          ,“,:; “,$-g~~~,““,~,o,,’
suprai    and    San   &toalo*I.*S.     llatar Korks Board oi Trusties,
                                        D.    ~8~
            However,     under the   you lub mlt
                                      iaots       the propertyb     not
%%*br     the Oitr of Corpus ChrIsti but 1s owaed by an lndlrldual
who has privately   leased ths saras to suoh oity.        Xe do not
ballerr  that the oonetltutIonal    and stetutor~    exemption as quoted
above and as interpreted    by ths oases above olted would apply
in your oaaea To thIn.k ths dlsoneaion      la the oass of Cltr of
Dallas tar Ooohraa, 166 3. ‘U. 32, IS lpplloablo        In this sase.
In that  oaso a private lndltldual    had laaaed property to a
ohuroh and he tbarsfora    ooatendad that ths property was tax exempt
under the authority    o? Seotloa  t of ATtlols 8 of the Oonstltutlon
or Texas.    The Court atatad as follows1

                 Vha Saot thet tha le8aee used tbr pramlees
         under a rantal oontraot for ohuroh purpoeos would
         be opposed by the faot wet tte owner, 01aImIng the
         exe=ptlon,  was hkueali       putting      his property   to ths
         UIS 0r private  galxba
                 A llka sltuetlon   was dlsoussed    by ths Supreme Court
or Texas      In the oase 31 Rsd vs. MOrrlS, 10 3. 1. 881, by Juetloe
Cainas.       In dlaouasine   the proposltloa   that the propertywould
hare to      be owned by the sob001 in order      to bs tax lxampt the
 Court    stated  as followsr

                “iie think, that pursuant to the same policy,
         tba Laglslature,    meant, by tha lmployzaant of tha term
         of tha OonetltutIoa,    to prerrnt the owners of proport
         iron taklag adrantaga oi the lxemptloa, when thry
         leased the proparty1,     others tar profit, to ba used
         by the latter    ror the maIateaanoe 0r eohools.W
             The Attorney Ganeralta Departnsnt In an opinion
 written by Assistant  Attornay Oaneral Joa f. Alsup, to Bonoreble
 Oherlas 2. Raagan, Dletrlot   Attornsy, ?a118 County dated
 Tebruery 1, 1935, held that a bullding   that was prI tataly
        .
.

    .       *




                Bonombls   C. Burtt   Potter,   page 8


                owned but used for oharltabls         purposes was not exempt from
                taxation.    The Attorney Oaneral~s Departaant in aa oplaloa
                wrlttaa by Anthony Msnlaouloo,         to  Charles Br Thompson, “Xla-
                burg, Texas, dated yabrusry Zl, 1936, held that           e bulidla~
                that   was privately   owned but the ufe was donated to th
                Federal Emargenay Relief      MmInlstratlon       was not exempt from
                taurtloa.      Thls  Deportmnt     In   Opinion  0-1bU  held that where
                 a lot and bulldlng    which was privately       owned was leasod to
                 the TiorksProgress    Adxln:etration      the rams was not exempt
                 from taxatloa.      This Departmnt       also ruled in Opinion lo.
                O-93b that bulldings  leased by the Austin 3ohool of Buslaess
                and IUIron-Clay Cormarolel Oollege were not uenipt from taxa-
                tion beoause the same wers not   owned by said sohools but
                ware leased by then from grlrate   ladlvlauals.
                            Zt Is the opinion of this dopmtzant     that under
                the re0t8 sub?iItted, the property laasad by the City 0r Corpus
                Christ1 ror reservoir  pur>osea la not caxonpt iron ad valoran
                taxes.
                                                             Yor;re very truly